DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021
has been entered.
 
Response to Arguments

Applicant’s arguments, see page 9, filed 09/08/2021, with respect to claims 1, 18, and 19 have been fully considered and are persuasive.

Allowable Subject Matter

s 1, 3 – 10, 18, and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 09/08/2021)

With respect to claim 1 the prior art discloses An image processing apparatus, comprising: 
a movable transparent portion; 
a camera configured to capture a first image via the movable transparent portion, 
wherein the camera is a wide-angle camera, 
and a view of the camera through the movable transparent portion is implemented to a vehicle; 
and an image processor configured to.

However, the prior art does not teach or fairly suggest 
generate a display image based on the captured first image, wherein the generated display image includes a second image of an obstacle and a third image of a plurality of rain drops; 
generate a modified display image based on execution of a distortion correction process on the display image, wherein the modified display image includes an enhancement of the first image based on removal of the third image of the plurality of rain drops; 

control a display device to display the generated modified display image including the second image; 
and update a position of a mark in the generated modified display image.

With respect to claim 18 the prior art discloses An image processing method, comprising: 
in an image processing apparatus including a camera, an image processor, and a display device: 
capturing, by the camera, a first image via a movable transparent portion, 
wherein the camera is a wide-angle camera, 
and a view of the camera through the movable transparent portion is implemented to a vehicle.

However, the prior art does not teach or fairly suggest generating, by the image processor, a display image based on the captured first image, wherein the generated display image includes a second image of an obstacle and a third image of a plurality of rain drops; 
generating, by the image processor, a modified display image based on execution of a distortion correction process on the display image, wherein the modified display image includes an enhancement of the first image based on removal of the third image of the plurality of rain drops; 

controlling the display device to display the generated modified display image including the second image; 
and updating, by the display device, a position of a mark in the generated modified display image.

With respect to claim 19 the prior art discloses A non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by an image processing apparatus, cause the image processing apparatus to execute operations, the operations comprising: 
	capturing a first image via a movable transparent portion by a wide-angle camera, wherein a view of the camera through the movable transparent portion is implemented to a vehicle.

However, the prior art does not teach or fairly suggest generating a display image based on the captured first image, wherein the generated display image includes a second image of an obstacle and a third image of a plurality of rain drops; 
generating a modified display image based on execution of a distortion correction process on the display image, wherein the modified display image includes an enhancement of the first image based on removal of the third image of the plurality of rain drops; 
calculating motion of the obstacle on a road displayed in the generated display 
controlling a display device to display the generated modified display image including the second image; 
and updating a position of a mark in the generated modified display image.

Dependent claims 3 - 10 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696